Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a prediction value calculation unit, a time-space complexity determination unit, and a complexity determination unit in claim 12.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 1, 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2015/03319437 from IDS and Tourapis et al. US 8774280.

Zhang discloses:
13. and under similar rationale 1. A method and 12, An apparatus; An apparatus for determining complexity of a video frame, comprising:  -9-A ftorncy Docket No. 00215.0128.00 US a memory for storing a computer program; and a processor for executing the computer program stored in the memory to implement a method for determining complexity of the video frame (Fig. 5 memory 503 and processing units 501 and 502), wherein the method includes: obtaining a current video frame to be processed, dividing the current video frame into a specified number of picture blocks, and calculating an interframe prediction value and an intraframe prediction value of a picture block (Fig. 1: 104; 0018-21, 0028); determining time complexity of the picture block based on a difference between the interframe prediction value of the picture block and an original pixel value of the picture block and determining space complexity of the picture block based on a difference between the intraframe prediction value of the picture block and the original pixel value of the picture block (Fig. 1: 104; 0018-21, 0028); and  determining a complexity of the current video frame based on the complexity of each of specified number of the picture blocks (Fig. 1: 104; 0018-21, 0028).
While Zhang does not explicitly disclose the following, Tourapis teaches taking the smaller of the time complexity and the space complexity as a complexity of the picture block (16:30-45; Claim 17)
optimally selecting the best direct method for each picture (Tourapis 16:30-45)

9.  The method of claim 1, wherein determining the complexity of the current video frame includes: adding the complexity of each of the picture blocks together to obtain the complexity of the current video frame (0028).

	
Claim 2, 3, 6, 8, 10-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang et al. US 2015/03319437 from IDS and Tourapis et al. US 8774280 and further in view of Raveendran et al. WO2006099082 from IDS.

2.  The method of claim 1, 
While Zhang does not explicitly disclose the following, Raveendran teaches wherein calculating the interframe prediction value of the picture block includes: obtaining coordinates of a designated vertex of the picture block and determining a width and a height of a motion search range; based on the coordinates of the designated vertex and the width and height of the motion search range, determining multiple sets of search parameters, wherein each set of search parameters includes horizontal and vertical coordinates; calculating a corresponding search result for each set of search parameters respectively and taking a search value corresponding to a minimum search result as an adapted search value; and based on the pixel value in the video frame immediately preceding the current video frame and the adapted search value, determining the interframe prediction value of the picture block (0023, 0028, 0053, 0058, 0060, 0062).



3.  The method of claim 2, 
While Zhang does not explicitly disclose the following, Raveendran teaches wherein multiple sets of search parameters are determined based on the following formulas: |y-y0|<=SH; and |x-x0|<=SW, wherein x is a horizontal coordinate of the designated vertex, y is a vertical coordinate of the designated vertex, yo is a vertical coordinate of a search parameter, SH is the height of the motion search range, xo is a horizontal coordinate of a search parameter, and SW is the width of the motion search range (0023, 0028, 0053, 0058, 0060, 0062).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to search for a best match block (Raveendran 0043)

6.  The method of claim 1, 
While Zhang does not explicitly disclose the following, Raveendran teaches wherein calculating the intraframe prediction value of the picture block includes: obtaining candidate prediction values of the picture block in a plurality of specified directions and calculating an evaluation value corresponding to the candidate prediction value in each specified direction; and taking the candidate prediction value corresponding to a minimum evaluation value as the intraframe prediction value of the picture block. (0028).


8.  The method of claim 1, 
While Zhang does not explicitly disclose the following, Raveendran teaches wherein determining the time complexity and the space complexity of the picture block includes: performing a discrete cosine transformation on the difference between the interframe prediction value of the picture block and the original pixel value of the picture block and taking a sum of the absolute values of coefficients after the discrete cosine transformation as the time complexity of the picture block; and performing a discrete cosine transformation on the difference between the intraframe prediction value of the picture block and the original pixel value of the picture block and taking a sum of the absolute values of coefficients after the discrete cosine transformation as the space complexity of the picture block (0061).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to search for a best match block (Raveendran 0043)

10.  The method of claim 1, 
While Zhang does not explicitly disclose the following, Raveendran teaches after the current video frame is divided into the specified number of the picture blocks, the method further includes: if a frame type of the current video frame is unknown or is recognized not to be an internal picture frame, calculating both the interframe prediction value and the intraframe prediction value of the picture block; and if the frame type of the current video frame is recognized to be the internal picture frame, calculating only the intraframe prediction value of the picture block and taking the space complexity (Fig. 1: 118-20 shows different frame types).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to search for a best match block (Raveendran 0043)


11.  The method of claim 1, 
While Zhang does not explicitly disclose the following, Raveendran teaches after the current video frame to be processed is obtained, the method further includes: recognizing a resolution of the current video frame; and down sampling the current video frame to obtain the down-sampled video frame if the resolution is greater than or equal to a specified resolution threshold, wherein the complexity of the down-sampled video frame becomes the complexity of the current video frame (0024, 0028: down-scaled).
Therefore, it would have been obvious to a person having ordinary skill before the effective filing date to modify the reference(s) as above in order to search for a best match block (Raveendran 0043)

Allowable Subject Matter
Claims 4, 5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH W BECKER whose telephone number is (571)270-7301.  The examiner can normally be reached on flexible usually 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph G Ustaris can be reached on 5712727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.